DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Huang et al [US 2011/0169423 A1] in view of Peker et al [US 2007/0159421 A1] does not teach or discloses “A pulse width modulation (PWM) circuit, comprising: a dimming transistor for repeatedly coupling and decoupling a circuit element to a current source, the dimming transistor comprising a gate: feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to: i) provide a digital signal to the gate of the dimming transistor, and iii) adjust the digital signal based on the outcome of a comparison between a property of the detected current and a target value, the property being: a) an average of the detected current; b) a pulse width of the detected current; or c) a timing characteristic of the detected current; wherein: the current source is configured to provide the current to the circuit element when the current source and the circuit element are coupled; the digital signal comprises a first state and a second state; the dimming transistor is arranged to couple the circuit element to the current source when the digital signal is in the first state; and the dimming transistor is arranged to decouple the circuit element from current source when the digital signal is in the second state.” (see page 7-15).
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As broadly as the claimed, Huang discloses a circuit (Fig. 21), comprising: 
a switch (Fig. 21, M1 & Paragraph [0061]) for repeatedly coupling and decoupling a circuit element (Fig. 21, Ch1) to a current source (Fig. 21, 30); 
the switch (Huang: Fig. 21, M1) is arranged to couple the circuit element (Huang: Fig. 21, Chi) to the current source (Huang: Fig. 21, 30) when the digital signal is in the first state (Fig. 8, VG is on first state)
the switch (Huang: Fig. 21, M1) is arranged to decouple the circuit element (Huang: Fig. 21, Chi) from current source (Huang: Fig. 21, 30) when the digital signal is in the second state (Huang: Paragraph [0061] and Fig. 8, VG is on second state).
the digital signal comprises a first state and a second state (Fig. 8, see VG showing first state and second state);
wherein: the current source (Fig. 11, 30 and Fig. 1 CS1 t CSn) is configured to provide the current (Paragraph [00006]) to the circuit element (Fig. 11, Ch1 to Chn) when the current source (Fig. 11, 30) and the circuit element (Fig. 11, Ch1 and Chn & Paragraph [0054]) are coupled; 


    PNG
    media_image1.png
    546
    529
    media_image1.png
    Greyscale

Huang discloses feedback circuitry (Fig. 5-6, 23 and VS1-VSN1 & Paragraph [0043-45])
Huang does not specify a pulse width modulation (PWM) comprises feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to i) provide a digital signal to the dimming transistor; and (III) adjust the digital signal based on the outcome of a comparison between a property of the detected current and a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current; the dimming transistor comprising a gate;
Peker discloses a pulse width modulation (PWM) (Fig. 3) comprises feedback circuitry (Fig. 3, 345 & Paragraph [0054]) configured to detect a current (Fig. 3, Current between 130 and Rsense) flowing through the circuit element (Fig. 3, 310 & Paragraph [0052]); and 
a PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]) configured to provide a digital signal (Fig. 2, 160) to the dimming transistor (Fig. 3, 130 & Paragraph [0046]) i) compare (Fig. 3, 340 & Paragraph [0051]) and to adjust the digital signal (Fig. 2, 160) based on the outcome of the comparison (Fig. 3, 340 & Paragraph [0051]) between a property of the detected current (Fig. 3, Rsense) with a target value (Fig. 3 & Paragraph [0054]), the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current (Paragraph [0059]), the dimming transistor comprising a gate (Fig. 2, 130 & Paragraph [0044]);

    PNG
    media_image2.png
    872
    563
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    878
    558
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a pulse width modulation (PWM) comprises feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to provide a digital signal to the dimming transistor i) compare a property of the detected current with a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current, and (III) adjust the digital signal based on the outcome of the comparison; the dimming transistor comprising a gate  for purpose of maintain balance the light sources as disclosed by Peker (Paragraph [0062]). 
the amended independent claims (i.e limitations a) an average of the detected current; b) a pulse width of the detected current; or c) a timing characteristic of the detected current;) are interpreted as Markush Claims (see MPEP 803.02 and 809.02 (a))
Peker discloses In paragraph [0059] "In operation, PWM controllers 370 are operational to enable each of first, second and third LED string 310 via the gate input of first, second and third electronically controlled switch 130, respectively. The current flowing through first, second and third LED string 310, respectively, is sensed by respective current sense element R.sub.sense, and the sensed current is sampled during the time current is flowing by respective synchronized sampling circuit 330"
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 12. recites “wherein the property of the detected current is the average of the detected current” failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends since independent claim 1 “iii) adjust the digital signal based on the outcome of a comparison between a property of the detected current and a target value, the property being: a) an average of the detected current; b) a pulse width of the detected current; or c) a timing characteristic of the detected current;”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al [US 2011/0169423 A1] in view of Peker et al [US 2007/0159421 A1].
In regards to claim 1. Huang discloses a circuit (Fig. 21), comprising: 
a switch (Fig. 21, M1 & Paragraph [0061]) for repeatedly coupling and decoupling a circuit element (Fig. 21, Ch1) to a current source (Fig. 21, 30); 
the switch (Huang: Fig. 21, M1) is arranged to couple the circuit element (Huang: Fig. 21, Chi) to the current source (Huang: Fig. 21, 30) when the digital signal is in the first state (Fig. 8, VG is on first state)
the switch (Huang: Fig. 21, M1) is arranged to decouple the circuit element (Huang: Fig. 21, Chi) from current source (Huang: Fig. 21, 30) when the digital signal is in the second state (Huang: Paragraph [0061] and Fig. 8, VG is on second state).
the digital signal comprises a first state and a second state (Fig. 8, see VG showing first state and second state);
wherein: the current source (Fig. 11, 30 and Fig. 1 CS1 t CSn) is configured to provide the current (Paragraph [00006]) to the circuit element (Fig. 11, Ch1 to Chn) when the current source (Fig. 11, 30) and the circuit element (Fig. 11, Ch1 and Chn & Paragraph [0054]) are coupled; 


    PNG
    media_image1.png
    546
    529
    media_image1.png
    Greyscale

Huang discloses feedback circuitry (Fig. 5-6, 23 and VS1-VSN1 & Paragraph [0043-45])
Huang does not specify a pulse width modulation (PWM) comprises feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to i) provide a digital signal to the dimming transistor; and (III) adjust the digital signal based on the outcome of a comparison between a property of the detected current and a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current; the dimming transistor comprising a gate;
Peker discloses a pulse width modulation (PWM) (Fig. 3) comprises feedback circuitry (Fig. 3, 345 & Paragraph [0054]) configured to detect a current (Fig. 3, Current between 130 and Rsense) flowing through the circuit element (Fig. 3, 310 & Paragraph [0052]); and 
a PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]) configured to provide a digital signal (Fig. 2, 160) to the dimming transistor (Fig. 3, 130 & Paragraph [0046]) i) compare (Fig. 3, 340 & Paragraph [0051]) and to adjust the digital signal (Fig. 2, 160) based on the outcome of the comparison (Fig. 3, 340 & Paragraph [0051]) between a property of the detected current (Fig. 3, Rsense) with a target value (Fig. 3 & Paragraph [0054]), the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current (Paragraph [0059]),  the dimming transistor comprising a gate (Fig. 2, 130 & Paragraph [0044]);

    PNG
    media_image2.png
    872
    563
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    878
    558
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a pulse width modulation (PWM) comprises feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to provide a digital signal to the dimming transistor i) compare a property of the detected current with a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current, and (III) adjust the digital signal based on the outcome of the comparison; the dimming transistor comprising a gate  for purpose of maintain balance the light sources as disclosed by Peker (Paragraph [0062]). 
In regards to claim 4. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the circuit element comprises at least one light emitting diode (LED) (Huang: Fig. 21, Ch1).
In regards to claim 5. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the current source comprises a current regulator (Huang: Fig. 21, 30).
In regards to claim 11. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the feedback circuitry (Peker: Fig. 3, 345) comprises: a comparator (Peker: Fig. 3, 350) for performing the comparison (Peker: Paragraph [0051]) by comparing a signal (Peker: Fig. 3, output of comparator 350) that is representative of the property of the detected current (Peker: Fig. 3, 330 and 350 & Paragraph [0052]) with the target value (Peker: Fig. 3, Vref1-3 & Paragraph [0053]).
In regards to claim 16. Huang in view of Peker discloses the PWM circuit of claim 10, wherein the timing characteristic of the detected (Peker: Fig. 3, 340) current is a turn on delay (Peker: Paragraph [0042 and 0052]).
In regards to claim 19. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the PWM generator (Peker: Fig. 3, 340) is configured to adjust the digital signal by doing at least one of the following: increasing a high time of the digital signal; decreasing the high time of the digital signal; increasing a delay time of the digital signal (Peker: Paragraph [0042 and 0052]); and decreasing the delay time of the digital signal (Peker: Paragraph [0042 and 0052 and 0060]).
In regards to claim 20. Huang in view of Peker discloses a method of operating a circuit (Fig. 21), comprising: 
repeatedly coupling and decoupling a circuit element (Fig. 21, Ch1) to a current source (Fig. 21, 30) using a switch (Fig. 21, M1 & Paragraph [0061]); 
the switch (Huang: Fig. 21, M1) is arranged to decouple the circuit element (Huang: Fig. 21, Chi) from current source (Huang: Fig. 21, 30) when the digital signal is in the second state (Huang: Paragraph [0061]).
the switch (Huang: Fig. 21, M1) is arranged to couple the circuit element (Huang: Fig. 21, Chi) to the current source (Huang: Fig. 21, 30) when the digital signal is in the first state (Huang: Paragraph [0061] and Fig. 8, VG is on first state).
the digital signal comprises a first state and a second state (Fig. 8, see VG showing first state and second state);
wherein: the current source (Fig. 11, 30 and Fig. 1 CS1 t CSn) is configured to provide the current (Paragraph [0006]) to the circuit element (Fig. 11, Ch1 to Chn) when the current source (Fig. 11, 30) and the circuit element (Fig. 11, Ch1 and Chn & Paragraph [0054]) are coupled; 


    PNG
    media_image1.png
    546
    529
    media_image1.png
    Greyscale

Huang does not specify a pulse width modulation (PWM) circuit comprises detecting a current flowing through the circuit element using feedback circuitry; and providing a digital signal to a gate of the dimming transistor using a PWM generator and adjusting the digital signal based on outcome of the comparison between a property of the detected current and a target value using the PWM generator, the property being: an average of the detected current; a pulse width of the detected current; or a timing characteristic of the detected current; the dimming transistor comprising a gate;
Peker discloses a pulse width modulation (PWM) circuit (Fig. 3) comprises detecting a current (Fig. 3, Current between 130 and Rsense) flowing through the circuit element (Fig. 3, 310 & Paragraph [0052]) using feedback circuitry (Fig. 3, 345 & Paragraph [0054]); and 
providing a digital signal (Fig. 2, 160) to a gate of the dimming transistor (Fig. 3, 130 & Paragraph [0046]) using a PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]) and 
adjusting (Fig. 2, 160) the digital signal based on the outcome of a comparison (Fig. 3, Current between 130 and Rsense & Fig. 3, 340 & Paragraph [0051]) between a property of the detected current (Paragraph [0059]) and a target value (Fig. 3 & Paragraph [0054]) using the PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]), the property being: an average of the detected current; a pulse width of the detected current; or a timing characteristic of the detected current (Paragraph [0059]); the dimming transistor comprising a gate (Fig. 2, 130 & Paragraph [0044]);

    PNG
    media_image2.png
    872
    563
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    878
    558
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a pulse width modulation (PWM) circuit comprises detecting a current flowing through the circuit element using feedback circuitry; and providing a digital signal to a gate of the dimming transistor using a PWM generator and adjusting the digital signal based on outcome of the comparison between a property of the detected current and a target value using the PWM generator, the property being: an average of the detected current; a pulse width of the detected current; or a timing characteristic of the detected current; the dimming transistor comprising a gate for purpose of maintain balance the light sources as disclosed by Peker (Paragraph [0062]). 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al [US 2011/0169423 A1] in view of Peker et al [US 2007/0159421 A1] and further in view of Jang et al [US 2017/0150564 A1].
In regards to claim 6. Huang in view of Peker discloses the PWM circuit of claim 5, wherein the current regulator comprises: an operational amplifier (Huang: Fig. 1, Op1); a regulator transistor (Huang: Fig. 1, Q1); and a resistor (Huang: Fig. 1, R1); wherein: the operational amplifier has a first input (Huang: Fig. 1, Op1 +) coupled to a reference voltage (Huang: Fig. 1, Vb), a second input (Huang: Fig. 1, Op1 -)coupled to a terminal of the regulator transistor (Huang: Fig. 1, Q1) at a node (Huang: Fig. 1, Node between Q1-n and R1-n) and an output coupled to a gate of the regulator transistor (Huang: Fig. 1, Q1); and the resistor has a first terminal (Huang: Fig. 1, first terminal ) coupled to the node and a second terminal coupled to ground (Huang: Fig. 2, second terminal coupled to ground).
Huang in view of Peker does not specify a setting resistor
Jang discloses a setting resistor (Paragraph [0112])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a setting resistor for purpose of adjusting the current supplied to the LED as disclosed by Jang (Paragraph [0119]).
In regards to claim 7. Huang in view of Peker and further in view of Jang discloses the PWM circuit of claim 6, wherein the feedback circuitry (Peker: Fig. 3, 345) is configured to detect the current flowing (Peker: Fig. 3, 350 and 330) through the circuit element (Peker: Fig. 3, 310) by detecting the current at the node (Peker: Fig. 3, Node between Rsense and Q 130).
In regards to claim 8. Huang in view of Peker and further in view of Jang discloses the PWM circuit of claim 7, wherein the feedback circuitry (Peker: Fig. 3, 345) is configured to detect the current at the node (Peker: Fig. 3, Node between Rsense and Q 130) by detecting a node voltage (Peker: Paragraph [0052]) at the node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844